Citation Nr: 1718451	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected right maxillary sinusitis.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bronchial asthma, to include as secondary to service-connected right maxillary sinusitis.  

3.  Entitlement to a disability rating in excess of 10 percent for right maxillary sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1963 to November 1965.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the September 2008 rating decision, the RO denied service connection for bronchial asthma and vertigo, a disability rating in excess of 10 percent for right maxillary sinusitis, and aid and attendance benefits.  

These issues were previously remanded by the Board in February 2013 for further development.  They have been returned to the Board for further review.  

In its February 2013 decision, the Board recharacterized the asthma issue as whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bronchial asthma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Vertigo initially manifested many years after separation from service and it is not shown to be etiologically related to service or to service-connected right maxillary sinusitis.

2.  In a January 1978 rating decision, the RO denied service connection for bronchial asthma on the basis that the evidence failed to establish a medical nexus between any current asthma and any injury or illness during his active duty service.  The Veteran was notified and did not appeal.  That decision became final.

3.  The evidence received since the January 1978 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bronchial asthma, and therefore does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's right maxillary sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting, and he has not undergone surgery to treat his sinusitis.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by service and was not caused or aggravated by service-connected right maxillary sinusitis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  

2.  The January 1978 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

3.  The criteria for a rating in excess of 10 percent for right maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by March 2008 and July 2014 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Veteran was provided VA examinations in May 2008, October 2009, and June 2014, and August 2014.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In its February 2013 decision, the Board found that the May 2008 examiner's opinion regarding vertigo was inadequate.  The June 2014 examiner's opinion is sufficiently similar to that of the May 2008 examiner that it is also inadequate.  An August 2014 addendum opinion, however, provided an explanation regarding how the Veteran's vertigo was unrelated to his service-connected right maxillary sinusitis.  The August 2014 opinion is adequate.  

There is no duty to provide a VA examination for a request to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Veteran has not provided new and material evidence to support his claim with regard to service connection for bronchial asthma.

The Board remanded this case in February 2013 so that an additional VCAA notice could be sent out, the Veteran could be afforded additional VA examinations, and so that there could be an initial adjudication by the Agency of Original Jurisdiction (AOJ) of the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bronchial asthma.  These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection - Vertigo

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has a current diagnosis of vertigo.  He contends that this disability is caused or aggravated by his service-connected right maxillary sinusitis.  

The record does not reflect, and the Veteran does not contend, that vertigo had its onset in service.  The Veteran's service treatment records do not reflect any complaint or diagnosis of vertigo.  During the Veteran's August 1965 separation examination, he did not report any symptoms of vertigo.  

The Veteran was afforded a VA examination to assess his need for the regular aid and attendance of another person in June 2007.  During that examination, he reported constant dizziness and the need to use a single point cane for ambulation since 2004.  It is not clear from the examination report whether the Veteran meant that his vertigo had its onset in 2004.  He reported a history of near-falling episodes, the most recent being one week prior to the examination, but no history of falling.  The examiner diagnosed the Veteran with vertigo.

The Veteran was afforded an additional VA examination in May 2008.  The Veteran reported recurrent dizziness for the past ten years.  The examiner opined that the Veteran's reported dizziness was not ear related or caused by an ear disease.  The examiner also opined that maxillary sinusitis does not cause vertigo.  As the Board found this opinion inadequate in its February 2013 decision, it is not probative evidence.    

The Veteran was afforded an additional VA examination in June 2014.  The examiner noted the Veteran's report of vertigo but testing did not reveal any evidence of vertigo.  The examiner opined that maxillary sinusitis is not associated with ear disease.  Because this rationale is no more detailed than that of the May 2008 examiner, it is also not probative evidence.  

The Veteran was afforded an addendum opinion by the June 2014 VA examiner in August 2014.  The examiner added to the rationale for his opinion by explaining that there is no medical evidence to support a causal relation between vertigo and maxillary sinusitis and that the negative test results showed that the Veteran's vertigo must not be otologic (ear-related) in nature.  The examiner further opined that the Veteran had multiple possible alternative causes for vertigo, including a visual disorder and arthritis.  For the same reasons, the examiner opined that the Veteran's vertigo was not aggravated by his maxillary sinusitis.  The August 2014 opinion is afforded significant probative weight against the Veteran's claim.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his vertigo.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current vertigo or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his current vertigo is etiologically related to his right maxillary sinusitis is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

The August 2014 VA examiner reasoned convincingly that the Veteran's current vertigo was not caused or aggravated by his right maxillary sinusitis.   No other treatment provider has found an etiological relationship between the Veteran's vertigo and his maxillary sinusitis.  No VA examiner or treatment provider has opined as to the possibility that the Veteran's vertigo might be directly related to his active duty service, but the Veteran has never contended that such a relationship exists, the Veteran has never contended that his vertigo had its onset earlier than 1998, and the record contains no other support for such a relationship.  

Because the preponderance of the evidence is thus against finding that the Veteran's vertigo is etiologically related to his active duty service or is etiologically related to service-connected right maxillary sinusitis, entitlement to service connection for vertigo is denied.

New and Material Evidence - Bronchial Asthma

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).          

The Veteran contends that he has asthma as a result of his active duty service or that was caused or aggravated by his service-connected right maxillary sinusitis.  

The RO denied the Veteran service connection for bronchial asthma in a January 1978 rating decision.  The basis for the denial was that the evidence failed to establish a medical nexus between any current asthma and any injury or illness during his active duty service.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the January 1978 rating decision is final.  38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in January 1978, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that there is a nexus between the Veteran's current asthma and any injury or illness in service.  The evidence that was of record at the time of the March 2005 rating decision included the Veteran's service treatment records, private treatment records, and a medical opinion by the Veteran's treating physician.  The RO specifically referenced the private physician in its January 1978 rating decision.  

No new evidence pertinent to the issue of nexus to service has been added to the record since the January 1978 rating decision.  VA examiners in July 2001 and September 2002 diagnosed the Veteran with asthma, but only based on his reported history.  A VA examiner in May 2008 found no evidence that the Veteran has asthma.  

The Veteran has also raised the theory of secondary service connection by asserting that his bronchial asthma was the result of his service-connected right maxillary sinusitis.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

The Veteran has not presented any competent, non-cumulative evidence which indicates that there is a nexus between any current asthma and any injury or illness in service or service-connected right maxillary sinusitis.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for bronchial asthma is not reopened.

Increased Rating - Sinusitis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his right maxillary sinusitis warrants a rating in excess of 10 percent.  It is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, for chronic maxillary sinusitis, with a 10 percent rating on and after December 6, 1976.

Chronic maxillary sinusitis is evaluated as follows under the General Rating Formula for Sinusitis: following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries (50 percent); three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (30 percent); or one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (10 percent).  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514) (2016).  "An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician."  Id.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported recurrent nasal stuffiness, watery eyes, and sneezing episodes.  The examiner found no pain, headaches, purulent discharge, or crusting and no incapacitating or non-incapacitating episodes.  The examiner found that the Veteran's sinusitis had no effect on his occupational functioning or daily activities.  The examiner diagnosed the Veteran with allergic rhinitis and mild right maxillary sinus disease.  

The Veteran was afforded an additional VA examination in August 2014.  The examiner diagnosed the Veteran with chronic sinusitis as well as rhinitis.  The Veteran reported headache, rhinorrhea, and nasal obstruction.  The examiner characterized the Veteran's sinusitis as maxillary and noted episodes of sinusitis including headaches and purulent discharge.  However, the examiner did not note pain or tenderness of the affected sinus or crusting.  The examiner noted no incapacitating episodes of sinusitis and no non-incapacitating episodes characterized by headaches, pain, and purulent discharge in the past year.  The examiner noted that the Veteran had not undergone sinus surgery.  The examiner found that the Veteran's sinus, nose, throat, larynx, or pharynx conditions had no impact on his ability to work.  

In an August 2014 addendum opinion, a different VA examiner opined that the Veteran's allergic rhinitis was less likely than not caused or aggravated by his service-connected sinusitis.  The examiner's rationale was that, although sinusitis and rhinitis have similar symptoms, they are not the same condition: rhinitis causes inflammation of the nasal cavity and is caused by allergens in the air, whereas sinusitis causes inflammation of the sinus cavities and is caused by bacteria or viruses.  The examiner further noted that medical literature did not show that allergic rhinitis is caused by or aggravated by sinusitis.  

In a September 2014 rating decision, the RO granted service connection for congestion headache and assigned a noncompensable rating, effective July 15, 2013.

The preponderance of the evidence described above shows that the Veteran's right maxillary sinusitis does not warrant a rating in excess of 10 percent at any point during the period on appeal.  Although the record contains evidence that the Veteran's sinusitis is manifested by headaches and purulent discharge, there is no evidence of any incapacitating episodes and there is no evidence of pain and tenderness of the affected sinus, without which non-incapacitating episodes do not meet the schedular criteria for an increased rating.  There is also no evidence that the Veteran has undergone sinus surgery, which is the other factor that could warrant an increased rating.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right maxillary sinusitis.  See Jandreau, 492 F.3d at 1376-77.  However, the record contains no statement by the Veteran that his symptoms include pain and tenderness of the affected sinus, that he has had the requisite number of incapacitating or non-incapacitating episodes meeting the schedular criteria, or that he has undergone sinus surgery.

Diagnostic Code 6513 applies directly and specifically to chronic maxillary sinusitis and there are no other Diagnostic Codes that might apply to the Veteran's right maxillary sinusitis.  The Veteran is now separately service-connected for his headache symptoms.  The Veteran has never claimed service connection for allergic rhinitis.


ORDER

Entitlement to service connection for vertigo is denied.  

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for bronchial asthma is denied.  

Entitlement to a rating in excess of 10 percent for right maxillary sinusitis is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


